

115 HR 604 IH: Reopen and Rebuild America’s Schools Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 604IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2021Mr. Scott of Virginia (for himself, Mr. Norcross, Ms. Adams, Mr. Aguilar, Mr. Auchincloss, Mrs. Axne, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown, Ms. Brownley, Mr. Butterfield, Mr. Carbajal, Mr. Cárdenas, Mr. Carson, Mr. Casten, Ms. Castor of Florida, Mr. Castro of Texas, Ms. Chu, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cleaver, Mr. Connolly, Mr. Courtney, Ms. Craig, Mr. Crow, Mr. Cuellar, Mr. Danny K. Davis of Illinois, Ms. Dean, Mr. DeFazio, Ms. DeGette, Mr. Delgado, Mrs. Demings, Mr. DeSaulnier, Mr. Michael F. Doyle of Pennsylvania, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mr. Evans, Mr. Foster, Ms. Lois Frankel of Florida, Mr. Gallego, Mr. Garamendi, Ms. Garcia of Texas, Mr. García of Illinois, Mr. Gomez, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Mr. Horsford, Ms. Houlahan, Mr. Huffman, Ms. Jackson Lee, Ms. Jacobs of California, Mr. Johnson of Georgia, Mr. Jones, Ms. Kaptur, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kildee, Mr. Kilmer, Mr. Kim of New Jersey, Mrs. Kirkpatrick, Mr. Krishnamoorthi, Ms. Kuster, Mr. Lamb, Mr. Langevin, Mrs. Lawrence, Mr. Lawson of Florida, Ms. Lee of California, Mrs. Lee of Nevada, Mr. Levin of Michigan, Mr. Levin of California, Mr. Lieu, Ms. Lofgren, Mr. Sean Patrick Maloney of New York, Mrs. McBath, Mr. McEachin, Mr. McGovern, Mr. McNerney, Ms. Meng, Ms. Moore of Wisconsin, Mr. Morelle, Mr. Nadler, Mrs. Napolitano, Mr. Neguse, Ms. Norton, Mr. O'Halleran, Ms. Omar, Mr. Panetta, Mr. Pascrell, Mr. Payne, Ms. Pingree, Mr. Pocan, Ms. Porter, Ms. Pressley, Mr. Price of North Carolina, Mr. Raskin, Miss Rice of New York, Ms. Ross, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Ryan, Mr. Sablan, Ms. Sánchez, Mr. San Nicolas, Mr. Sarbanes, Ms. Scanlon, Ms. Schakowsky, Ms. Schrier, Mr. David Scott of Georgia, Ms. Sewell, Mr. Sherman, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Ms. Spanberger, Ms. Stevens, Mr. Suozzi, Mr. Swalwell, Mr. Takano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Titus, Ms. Tlaib, Mr. Tonko, Mrs. Trahan, Mr. Trone, Mr. Vargas, Mr. Veasey, Mr. Vela, Ms. Velázquez, Ms. Wasserman Schultz, Mr. Welch, Ms. Wexton, Ms. Wild, Ms. Williams of Georgia, Ms. Wilson of Florida, and Mrs. Luria) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the long-term improvement of public school facilities, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Reopen and Rebuild America’s Schools Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—Grants for the long-term improvement of public school facilitiesSec. 101. Purpose and reservation.Sec. 102. Allocation to States.Sec. 103. Need-based grants to qualified local educational agencies.Sec. 104. Annual report on grant program.Sec. 105. Authorization of appropriations.Title II—School infrastructure bondsSec. 201. Restoration of certain qualified tax credit bonds.Sec. 202. School infrastructure bonds.Sec. 203. Annual report on bond program.Title III—Uses of fundsSec. 301. Allowable uses of funds.Sec. 302. Prohibited uses.Sec. 303. Requirements for hazard-resistance and energy and water conservation.Sec. 304. Green Practices.Sec. 305. Use of American iron, steel, and manufactured products.Title IV—Reports and other mattersSec. 401. Comptroller General report.Sec. 402. Study and report on physical condition of public schools.Sec. 403. Development of data standards.Sec. 404. Information clearinghouse.Sec. 405. Sense of Congress on Opportunity Zones.Title V—Impact aid constructionSec. 501. Temporary increase in funding for impact aid construction.Title VI—Assistance for repair of school foundations affected by pyrrhotiteSec. 601. Allocations to States.Sec. 602. Grants to local educational agencies.Sec. 603. Definitions.Sec. 604. Authorization of appropriations.2.DefinitionsIn this Act:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate.(2)Bureau-funded schoolThe term Bureau-funded school has the meaning given that term in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021).(3)Covered fundsThe term covered funds means funds received—(A)under title I of this Act;(B)from a school infrastructure bond; or(C)from a qualified zone academy bond (as such term is defined in section 54E of the Internal Revenue Code of 1986 (as restored by section 201)).(4)ESEA TermsThe terms elementary school, outlying area, and secondary school have the meanings given those terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(5)Local educational agencyThe term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) except that such term does not include a Bureau-funded school.(6)Public school facilitiesThe term public school facilities means the facilities of a public elementary school or a public secondary school.(7)Qualified local educational agencyThe term qualified local educational agency means a local educational agency that receives funds under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.).(8)School infrastructure bondThe term school infrastructure bond has the meaning given such term in section 54BB of the Internal Revenue Code of 1986 (as added by section 202).(9)SecretaryThe term Secretary means the Secretary of Education.(10)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.(11)Zero energy schoolThe term zero energy school means a public elementary school or public secondary school that—(A)generates renewable energy on-site; and(B)on an annual basis, exports an amount of such renewable energy that equals or exceeds the total amount of renewable energy that is delivered to the school from outside sources.IGrants for the long-term improvement of public school facilities101.Purpose and reservation(a)PurposeFunds made available under this title shall be for the purpose of supporting long-term improvements to public school facilities in accordance with this Act.(b)Reservation for outlying areas and bureau-Funded schools(1)In generalFor each of fiscal years 2022 through 2026, the Secretary shall reserve, from the amount appropriated to carry out this title—(A)one-half of 1 percent, to make allocations to the outlying areas in accordance with paragraph (3); and(B)one-half of 1 percent, for payments to the Secretary of the Interior to provide assistance to Bureau-funded schools.(2)Use of reserved funds(A)In generalFunds reserved under paragraph (1) shall be used in accordance with title III.(B)Special rules for Bureau-funded schools(i)ApplicabilityThe provisions of title III shall apply to a Bureau-funded school that receives assistance under paragraph (1)(B) in the same manner that such provisions apply to a qualified local educational agency that receives covered funds. The facilities of a Bureau-funded school shall be treated as public school facilities for purposes of the application of such provisions.(ii)Treatment of tribally operated schoolsThe Secretary of the Interior shall provide assistance to Bureau-funded schools under paragraph (1)(B) without regard to whether such schools are operated by the Bureau of Indian Education or by an Indian Tribe. In the case of a Bureau-funded school that is a contract or grant school (as that term is defined in section 1141 of the Education Amendments of 1978 (25 U.S.C. 2021)) operated by an Indian Tribe, the Secretary of the Interior shall provide assistance under such paragraph to the Indian Tribe concerned.(3)Allocation to outlying areasFrom the amount reserved under paragraph (1)(A) for a fiscal year, the Secretary shall allocate to each outlying area an amount in proportion to the amount received by the outlying area under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total such amount received by all outlying areas for such previous fiscal year.102.Allocation to States(a)Allocation to states(1)State-by-state allocation(A)Fiscal year 2022Of the amount appropriated to carry out this title for fiscal year 2022 and not reserved under section 101(b), not later than 30 days after such funds are appropriated, each State that provides an assurance to the Secretary that the State will comply with the requirements of section 103(c) shall be allocated an amount in proportion to the amount received by all local educational agencies in the State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total amount received under such part for such fiscal year by all local educational agencies in every State that provides such an assurance to the Secretary.(B)Other fiscal yearsOf the amount appropriated to carry out this title for each fiscal year other than fiscal year 2022 and not reserved under section 101(b), each State that has a plan approved by the Secretary under subsection (b) shall be allocated an amount in proportion to the amount received by all local educational agencies in the State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total amount received under such part for such fiscal year by all local educational agencies in every State that has a plan approved by the Secretary under subsection (b).(2)State reservationA State may reserve not more than 1 percent of its allocation under paragraph (1) to carry out its responsibilities under this Act, which—(A)shall include—(i)providing technical assistance to local educational agencies, including by—(I)identifying which State agencies have programs, resources, and expertise relevant to the activities supported by the allocation under this section; and(II)coordinating the provision of technical assistance across such agencies;(ii)in accordance with the guidance issued by the Secretary under section 403, developing an online, publicly searchable database that contains an inventory of the infrastructure of all public school facilities in the State (including the facilities of Bureau-funded schools, as appropriate), including, with respect to each such facility, an identification of—(I)the information described in subclauses (I) through (VII) of clause (vi);(II)the age (including an identification of the date of any retrofits or recent renovations) of—(aa)the facility;(bb)its roof;(cc)its lighting system;(dd)its windows;(ee)its ceilings;(ff)its plumbing; and(gg)its heating, ventilation, and air conditioning system;(III)fire safety inspection results;(IV)the proximity of the facilities to toxic sites or the vulnerability of the facilities to natural disasters, including the extent to which facilities that are vulnerable to seismic natural disasters are seismically retrofitted;(V)any previous inspections showing the presence of toxic substances; and(VI)any improvements that are needed to support indoor and outdoor social distancing, personal hygiene, and building hygiene (including with respect to heating, ventilation, and air conditioning usage) in school facilities, consistent with guidance issued by the Centers for Disease Control and Prevention;(iii)updating the database developed under clause (ii) not less frequently than once every 2 years;(iv)ensuring that the information in the database developed under clause (ii)—(I)is posted on a publicly accessible State website; and(II)is regularly distributed to local educational agencies and Tribal governments in the State;(v)issuing and reviewing regulations to ensure the health and safety of students and staff during construction or renovation projects;(vi)issuing or reviewing regulations to ensure safe, healthy, and high-performing school buildings, including regulations governing—(I)indoor environmental quality and ventilation, including exposure to carbon monoxide, carbon dioxide, lead-based paint, and other combustion by-products such as oxides of nitrogen;(II)mold, mildew, and moisture control;(III)the safety of drinking water at the tap and water used for meal preparation, including regulations that—(aa)address the presence of lead and other contaminants in such water; and(bb)require the regular testing of the potability of water at the tap;(IV)energy and water efficiency;(V)excessive classroom noise due to activities allowable under section 301;(VI)the levels of maintenance work, operational spending, and capital investment needed to maintain the quality of public school facilities; and(VII)the construction or renovation of such facilities, including applicable building codes; and(vii)creating a plan to reduce or eliminate exposure to toxic substances, including mercury, radon, PCBs, lead, vapor intrusions, and asbestos; and(B)may include the development of a plan to increase the number of zero energy schools in the State.(b)State plan(1)In generalExcept as provided in paragraph (2), to be eligible to receive an allocation under this section, a State shall submit to the Secretary a plan that—(A)describes how the State will use the allocation to make long-term improvements to public school facilities;(B)explains how the State will carry out each of its responsibilities under subsection (a)(2);(C)explains how the State will make the determinations under subsections (b) through (d) of section 103;(D)identifies how long, and at what levels, the State will maintain fiscal effort for the activities supported by the allocation after the State no longer receives the allocation; and(E)includes such other information as the Secretary may require.(2)Expedited process for fiscal year 2022(A)Assurance to SecretaryTo be eligible to receive an allocation for fiscal year 2022 under section 101(a)(1)(A), a State shall provide to the Secretary an assurance that the State will comply with the requirements of section 103(c).(B)Submittal of State planA State shall not be required to submit a State plan under paragraph (1) before receiving an allocation for fiscal year 2022 under section 101(a)(1)(A). A State that receives an allocation under such section for such fiscal year shall submit to the Secretary the State plan described in paragraph (1) not later than 90 days after the date on which such allocation is received.(3)Approval and disapprovalThe Secretary shall have the authority to approve or disapprove a State plan submitted under paragraph (1).(c)ConditionsAs a condition of receiving an allocation under this section, a State shall agree to the following:(1)Matching requirement(A)In generalThe State shall contribute, from non-Federal sources, an amount equal to 10 percent of the amount of the allocation received under this section to carry out the activities supported by the allocation.(B)DeadlineThe State shall provide any contribution required under subparagraph (A) not later than September 30, 2030.(C)Certain fiscal yearsWith respect to a fiscal year for which more than $7,000,000,000 are appropriated to carry out this title, subparagraph (A) shall be applied as if , from non-Federal sources, were struck.(D)Commitment to proportional State investment in school facilities(i)In generalThe State shall provide an assurance to the Secretary that for each fiscal year that the State receives an allocation under this section, the State’s share of school facilities capital outlay will be not less than 90 percent of the average of the State’s share of school facilities capital outlay for the 5 years preceding the fiscal year for which the allocation is received.(ii)State’s share of school facilities capital outlayIn this subparagraph, the term State’s share of school facilities capital outlay means—(I)the total State expenditures on school facilities capital outlay projects; divided by(II)the total school facilities capital expenditures in the State on school facilities capital outlay projects.(iii)Total State expendituresIn this subparagraph, the term total State expenditures means the State’s total expenditures (from funds other than an allocation under this section) on school facilities capital outlay projects, including—(I)any direct expenditures by the State for the purpose of school facilities capital outlay projects; and(II)funds provided by the State to local educational agencies for the purpose of school facilities capital outlay projects.(iv)Total school facilities capital expenditures in the StateIn this subparagraph, the term total school facilities capital expenditures in the State, means the sum of—(I)the total State expenditures calculated under clause (iii); plus(II)all additional expenditures (from funds other than an allocation under this section) on school facilities capital outlay projects by local educational agencies in the State that were not included in the calculation of total State expenditures under clause (iii).(2)Supplement not supplantThe State shall use an allocation under this section only to supplement the level of Federal, State, and local public funds that would, in absence of such allocation, be made available for the activities supported by the allocation, and not to supplant such funds.103.Need-based grants to qualified local educational agencies(a)Grants to local educational agencies(1)In generalSubject to paragraph (2), from the amounts allocated to a State under section 102(a) and contributed by the State under section 102(c)(1), the State shall award grants to qualified local educational agencies, on a competitive basis, to carry out the activities described in section 301(a).(2)Allowance for digital learningA State may use up to 10 percent of the amount described in paragraph (1) to make grants to qualified local educational agencies carry out activities to improve digital learning in accordance with section 301(b).(b)Eligibility(1)In generalTo be eligible to receive a grant under this section a qualified local educational agency—(A)shall be among the local educational agencies in the State with the highest numbers or percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c));(B)shall agree to prioritize the improvement of the facilities of public schools that serve the highest percentages of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) (which, in the case of a high school, may be calculated using comparable data from the schools that feed into the high school), as compared to other public schools in the jurisdiction of the agency; and(C)shall be among the local educational agencies in the State with the most limited capacity to raise funds for the long-term improvement of public school facilities, as determined by an assessment of—(i)the current and historic ability of the agency to raise funds for construction, renovation, modernization, and major repair projects for schools;(ii)whether the agency has been able to issue bonds or receive other funds to support school construction projects; and(iii)the bond rating of the agency.(2)Equitable distribution(A)Numbers and percentages of certain studentsIn making the determination under paragraph (1)(A), the State shall ensure that grants under this section are equitably distributed among—(i)qualified local educational agencies in the State with the highest numbers of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and(ii)qualified local educational agencies in the State with the highest percentages of students counted under such section.(B)Geographic diversityThe State shall ensure that grants under this section are awarded to qualified local educational agencies that represent the geographic diversity of the State.(3)Statewide thresholdsThe State shall establish reasonable thresholds for determining whether a local educational agency is among agencies in the State with the highest numbers or percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)) as required under paragraph (1)(A).(c)Priority of grants for fiscal year 2022In awarding grants under this section for fiscal year 2022—(1)the State shall first award grants to qualified local educational agencies that meet the requirements of subsection (d)(1) that will use the grant to improve the facilities of schools described in subsection (d)(1)(B) to support indoor and outdoor social distancing, personal hygiene, and building hygiene (including with respect to heating, ventilation, and air conditioning usage) in school facilities, consistent with guidance issued by the Centers for Disease Control and Prevention; and(2)from any funds remaining after making grants to qualified local educational agencies that meet the requirements of paragraph (1), the State may award grants to other qualified local agencies in accordance with the priorities established under subsection (d).(d)Priority of grants for other fiscal yearsExcept as provided in subsection (c), in awarding grants under this section, the State shall give priority to qualified local educational agencies that—(1)(A)demonstrate the greatest need for such a grant, as determined by a comparison of the factors described in subsection (b)(1) and other indicators of need in the public school facilities of such local educational agencies, including—(i)the median age of facilities;(ii)the extent to which student enrollment exceeds physical and instructional capacity;(iii)the condition of major building systems such as heating, ventilation, air conditioning, electrical, water, and sewer systems;(iv)the condition of roofs, windows, and doors; and(v)other critical health and safety conditions;(B)will use the grant to improve the facilities of—(i)elementary schools or middle schools that have an enrollment of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) that constitutes not less than 40 percent of the total student enrollment at such schools; or(ii)high schools that have an enrollment of students who are eligible for a free or reduced price lunch under such Act that constitutes not less than 30 percent of the total student enrollment at such schools (which may be calculated using comparable data from the schools that feed into the high school); and(C)operate public school facilities that pose a severe health and safety threat to students and staff, which may include consideration of threats posed by the proximity of the facilities to toxic sites or brownfield sites or the vulnerability of the facilities to natural disasters; or(2)(A)will use the grant to improve access to high-speed broadband sufficient to support digital learning in accordance with section 301(b);(B)serve elementary schools or secondary schools, including rural schools, that lack such access; and(C)meet one or more of the requirements set forth in subparagraphs (A) through (C) of paragraph (1).(e)ApplicationTo be considered for a grant under this section, a qualified local educational agency shall submit an application to the State at such time, in such manner, and containing such information as the State may require. Such application shall include, at minimum—(1)the information necessary for the State to make the determinations under subsections (b) through (d);(2)a description of the projects that the agency plans to carry out with the grant;(3)an explanation of how such projects will reduce risks to the health and safety of staff and students at schools served by the agency; and(4)in the case of a local educational agency that proposes to fund a repair, renovation, or construction project for a public charter school, the extent to which—(A)the public charter school lacks access to funding for school repair, renovation, and construction through the financing methods available to other public schools or local educational agencies in the State; and(B)the charter school operator owns or has care and control of the facility that is to be repaired, renovated, or constructed.(f)Facilities master plan(1)Plan requiredNot later than 180 days after receiving a grant under this section, a qualified local educational agency shall submit to the State a comprehensive 10-year facilities master plan.(2)ElementsThe facilities master plan required under paragraph (1) shall include, with respect to all public school facilities of the qualified local educational agency, a description of—(A)the extent to which public school facilities meet students’ educational needs and support the agency’s educational mission and vision;(B)the physical condition of the public school facilities;(C)the current health, safety, and environmental conditions of the public school facilities, including—(i)indoor air quality;(ii)the presence of toxic substances;(iii)the safety of drinking water at the tap and water used for meal preparation, including the level of lead and other contaminants in such water;(iv)energy and water efficiency;(v)excessive classroom noise; and(vi)other health, safety, and environmental conditions that would impact the health, safety, and learning ability of students;(D)how the local educational agency will address any conditions identified under subparagraph (C);(E)the impact of current and future student enrollment levels (as of the date of application) on the design of current and future public school facilities, as well as the financial implications of such enrollment levels;(F)the dollar amount and percentage of funds the local educational agency will dedicate to capital construction projects for public school facilities, including—(i)any funds in the budget of the agency that will be dedicated to such projects; and(ii)any funds not in the budget of the agency that will be dedicated to such projects, including any funds available to the agency as the result of a bond issue; and(G)the dollar amount and percentage of funds the local educational agency will dedicate to the maintenance and operation of public school facilities, including—(i)any funds in the budget of the agency that will be dedicated to the maintenance and operation of such facilities; and(ii)any funds not in the budget of the agency that will be dedicated to the maintenance and operation of such facilities.(3)ConsultationIn developing the facilities master plan required under paragraph (1)—(A)a qualified local educational agency shall consult with teachers, principals and other school leaders, custodial and maintenance staff, emergency first responders, school facilities directors, students and families, community residents, and Indian Tribes; and(B)in addition to the consultation required under subparagraph (A), a Bureau-funded school shall consult with the Bureau of Indian Education.(g)Supplement not supplantA qualified local educational agency shall use a grant received under this section only to supplement the level of Federal, State, and local public funds that would, in the absence of such grant, be made available for the activities supported by the grant, and not to supplant such funds.104.Annual report on grant program(a)In generalNot later than September 30 of each fiscal year beginning after the date of the enactment of this Act, the Secretary shall submit to the appropriate congressional committees a report on the projects carried out with funds made available under this title.(b)ElementsThe report under subsection (a) shall include, with respect to the fiscal year preceding the year in which the report is submitted, the following:(1)An identification of each local educational agency that received a grant under this title.(2)With respect to each such agency, a description of—(A)the demographic composition of the student population served by the agency, disaggregated by—(i)race;(ii)the number and percentage of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and(iii)the number and percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(B)the population density of the geographic area served by the agency;(C)the projects for which the agency used the grant received under this title, described using measurements of school facility quality from the most recent available version of the Common Education Data Standards published by the National Center for Education Statistics;(D)the demonstrable or expected benefits of the projects; and(E)the estimated number of jobs created by the projects.(3)The total dollar amount of all grants received by local educational agencies under this title.(c)LEA information collectionA local educational agency that receives a grant under this title shall—(1)annually compile the information described in subsection (b)(2);(2)make the information available to the public, including by posting the information on a publicly accessible agency website; and(3)submit the information to the State.(d)State information distributionA State that receives information from a local educational agency under subsection (c) shall—(1)compile the information and report it annually to the Secretary at such time and in such manner as the Secretary may require;(2)make the information available to the public, including by posting the information on a publicly accessible State website; and(3)regularly distribute the information to local educational agencies and Tribal governments in the State.105.Authorization of appropriationsThere are authorized to be appropriated $20,000,000,000 for each of fiscal years 2022 through 2026 to carry out this title. Amounts so appropriated are authorized to remain available through fiscal year 2031.IISchool infrastructure bonds201.Restoration of certain qualified tax credit bonds(a)Allowance of credit(1)In generalSection 54A of the Internal Revenue Code of 1986, as in effect on the day before repeal by Public Law 115–97, is revived.(2)Credit limited to certain bonds(A)In generalSection 54A(d)(1) of such Code, as revived by paragraph (1), is amended by striking means— and all that follows through which is part and inserting means a qualified zone academy bond which is part.(B)Conforming amendmentSection 54A(c)(2)(C) of such Code, as revived by paragraph (1), is amended by striking means— and all that follows and inserting a purpose specified in section 54E(a)(1). (3)Conforming amendments(A)The Internal Revenue Code of 1986 is amended by inserting before section 54A (as revived by paragraph (1)) the following:IQualified tax credit bondsSec. 54A. Credit to holder of qualified tax credit bonds. .(B)Section 6401(b)(1) of such Code is amended by striking and G and inserting G, and I.(C)The table of subparts for part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following:SUBPART I—Qualified tax credit bonds.(b)Credit allowed to issuer(1)In generalSection 6431 of the Internal Revenue Code of 1986, as in effect on the day before repeal by Public Law 115–97, is revived.(2)Conforming amendmentSection 6211(b)(4) of such Code is amended by striking and 6428A and inserting 6428A, and 6431. (c)Qualified zone academy bonds(1)In generalSection 54E of the Internal Revenue Code of 1986, as in effect on the day before repeal by Public Law 115–97, is revived.(2)Extension of limitationSection 54(E)(c)(1) of such Code is amended—(A)by striking and $400,000,000 and inserting $400,000,000, and(B)by striking and, except as provided and all that follows through the period at the end and inserting , and $1,400,000,000 for 2022 and each calendar year thereafter..(3)Removal of private business contribution requirementSection 54E of the Internal Revenue Code of 1986, as revived by paragraph (1) and amended by paragraph (2), is amended—(A)in subsection (a)(3), by inserting and at the end of subparagraph (A), by striking subparagraph (B), and by redesignating subparagraph (C) as subparagraph (B),(B)by striking subsection (b), and(C)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.(4)Construction of a public school facilitySection 54E(c)(3)(A) of the Internal Revenue Code of 1986, as revived by paragraph (1) and redesignated in paragraph (3)(C), is amended by striking rehabilitating or repairing and inserting constructing, rehabilitating, retrofitting, or repairing.(d)Conforming amendment related to application of certain labor standards(1)In generalSubchapter IV of chapter 31 of the title 40, United States Code, shall apply to projects financed with the proceeds of any qualified zone academy bond (as defined in section 54E of the Internal Revenue Code of 1986) issued after the date of the enactment of the American Recovery and Reinvestment Tax Act of 2009. (2)Conforming amendmentSection 1601 of the American Recovery and Reinvestment Tax Act of 2009 is amended by striking paragraph (3) and redesignating paragraphs (4) and (5) as paragraphs (3) and (4), respectively. (e)Effective dateThe amendments made by this section shall apply to obligations issued after December 31, 2022.202.School infrastructure bonds(a)In generalThe Internal Revenue Code of 1986 is amended by inserting after subpart I (as revived by section 201) of part IV of subchapter A of chapter 1 the following new subpart:JSchool infrastructure bondsSec. 54BB. School infrastructure bonds.54BB.School infrastructure bonds(a)In generalIf a taxpayer holds a school infrastructure bond on one or more interest payment dates of the bond during any taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of the credits determined under subsection (b) with respect to such dates.(b)Amount of creditThe amount of the credit determined under this subsection with respect to any interest payment date for a school infrastructure bond is 100 percent of the amount of interest payable by the issuer with respect to such date.(c)Limitation Based on Amount of Tax(1)In generalThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of—(A)the sum of the regular tax liability of the taxpayer (as defined in section 26(b)) plus the tax imposed by section 55, over(B)the sum of the credits allowable under this part (other than subpart C and this subpart).(2)Carryover of unused creditIf the credit allowable under subsection (a) exceeds the limitation imposed by paragraph (1) for such taxable year, such excess shall be carried to the succeeding taxable year and added to the credit allowable under subsection (a) for such taxable year (determined before the application of paragraph (1) for such succeeding taxable year).(d)School infrastructure bond(1)In generalFor purposes of this section, the term school infrastructure bond means any bond issued as part of an issue if—(A)100 percent of the available project proceeds of such issue are to be used for the purposes described in section 301 of the Reopen and Rebuild America’s Schools Act of 2021,(B)the interest on such obligation would (but for this section) be excludable from gross income under section 103,(C)the issue meets the requirements of paragraph (3), and(D)the issuer designates such bond for purposes of this section.(2)Applicable rulesFor purposes of applying paragraph (1)—(A)for purposes of section 149(b), a school infrastructure bond shall not be treated as federally guaranteed by reason of the credit allowed under section 6431(a),(B)for purposes of section 148, the yield on a school infrastructure bond shall be determined without regard to the credit allowed under subsection (a), and(C)a bond shall not be treated as a school infrastructure bond if the issue price has more than a de minimis amount (determined under rules similar to the rules of section 1273(a)(3)) of premium over the stated principal amount of the bond.(3)6-year expenditure period(A)In generalAn issue shall be treated as meeting the requirements of this paragraph if, as of the date of issuance, the issuer reasonably expects 100 percent of the available project proceeds to be spent for purposes described in section 301 of the Reopen and Rebuild America’s Schools Act of 2021 within the 6-year period beginning on such date of issuance.(B)Failure to spend required amount of bond proceeds within 6 yearsTo the extent that less than 100 percent of the available project proceeds of the issue are expended at the close of the period described in subparagraph (A) with respect to such issue, the issuer shall redeem all of the nonqualified bonds within 90 days after the end of such period. For purposes of this paragraph, the amount of the nonqualified bonds required to be redeemed shall be determined in the same manner as under section 142.(e)Limitation on amount of bonds designatedThe maximum aggregate face amount of bonds issued during any calendar year which may be designated under subsection (d)(1)(D) by any issuer shall not exceed the limitation amount allocated under subsection (g) for such calendar year to such issuer.(f)National limitation on amount of bonds designatedThe national qualified school infrastructure bond limitation for each calendar year is—(1)$10,000,000,000 for 2022,(2)$10,000,000,000 for 2023, and(3)$10,000,000,000 for 2024.(g)Allocation of limitation(1)Allocations(A)StatesAfter application of subparagraph (B) and paragraph (3)(A), the limitation applicable under subsection (f) for a calendar year shall be allocated by the Secretary among the States in proportion to the respective amounts received by all local educational agencies in each State under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the previous fiscal year relative to the total such amount received by all local educational agencies for the most recent fiscal year ending before such calendar year.(B)Certain possessionsOne-half of 1 percent of the amount of the limitation applicable under subsection (f) for a calendar year shall be allocated by the Secretary to possessions of the United States other than Puerto Rico for such calendar year.(2)Allocations to schoolsThe limitation amount allocated to a State or possession under paragraph (1) shall be allocated by the State educational agency (or such other agency as is authorized under State law to make such allocation) to issuers within such State or possession in accordance with the priorities described in subsections (c) and (d) of section 103 of the Reopen and Rebuild America’s Schools Act of 2021 and the eligibility requirements described in section 103(b) of such Act, except that paragraph (1)(C) of such section shall not apply to the determination of eligibility for such allocation.(3)Allocations for Indian schools(A)In generalOne-half of 1 percent of the amount of the limitation applicable under subsection (f) for any calendar year shall be allocated by the Secretary to the Secretary of the Interior for schools funded by the Bureau of Indian Affairs for such calendar year.(B)Allocation to schoolsThe limitation amount allocated to the Secretary of the Interior under paragraph (1) shall be allocated by such Secretary to issuers or schools funded as described in paragraph (2). In the case of amounts allocated under the preceding sentence, Indian tribal governments shall be treated as qualified issuers for purposes of this subchapter.(4)Digital learningUp to 10 percent of the limitation amount allocated under paragraph (1) or (3)(A) may be allocated by the State to issuers within such State (in the case of an amount allocated under paragraph (1)) or by the Secretary of the Interior to issuers or schools funded by the Bureau of Indian Affairs (in the case of an amount allocated under paragraph (3)(A)) to carry out activities to improve digital learning in accordance with section 301(b) of the Reopen and Rebuild America’s Schools Act of 2021.(h)Interest Payment DateFor purposes of this section, the term interest payment date means any date on which the holder of record of the school infrastructure bond is entitled to a payment of interest under such bond.(i)Special Rules(1)Interest on school infrastructure bonds includible in gross income for federal income tax purposesFor purposes of this title, interest on any school infrastructure bond shall be includible in gross income.(2)Application of certain rulesRules similar to the rules of subsections (f), (g), (h), and (i) of section 54A shall apply for purposes of the credit allowed under subsection (a)..(b)Credit allowed to issuerSection 6431(f)(3)(A) of such Code, as revived by section 201(b)(1), is amended by striking means any qualified tax credit bond and all that follows through the end of subparagraph (A) and inserting means any bond if—(A)such bond is—(i)a qualified tax credit bond which is a qualified zone academy bond (as defined in section 54E) determined without regard to any allocation relating to the national zone academy bond limitation for years after 2010 or any carryforward of any such allocation, or(ii)any school infrastructure bond (as defined in section 54BB), and.(c)Application of certain labor standardsSubchapter IV of chapter 31 of the title 40, United States Code, shall apply to projects financed with the proceeds of any qualified zone academy bond (as defined in section 54E of the Internal Revenue Code of 1986) issued after the date of the enactment of this Act.(d)Conforming amendments(1)Section 6401(b)(1) of the Internal Revenue Code of 1986, as amended by section 201(a), is amended by striking and I and inserting I, and J. (2)The table of subparts for part IV of subchapter A of chapter 1 of such Code, as amended by section 201(a), is amended by adding at the end the following:Subpart J—School infrastructure bonds.(e)Effective DateThe amendments made by this section shall apply to obligations issued after December 31, 2022.203.Annual report on bond program(a)In generalNot later than September 30 of each fiscal year beginning after the date of the enactment of this Act, the Secretary of the Treasury shall submit to the appropriate congressional committees a report on the amendments made by sections 201 and 202.(b)ElementsThe report under paragraph (1) shall include, with respect to the fiscal year preceding the year in which the report is submitted, the following:(1)An identification of—(A)each local educational agency (if any) that received an allocation under section 54E(b)(2) or 54BB(g) of the Internal Revenue Code of 1986, and(B)each local educational agency (if any) that was eligible to receive such funds but did not receive such funds. (2)With respect to each local educational agency described in paragraph (1)—(A)an assessment of the capacity of the agency to raise funds for the long-term improvement of public school facilities, as determined by an assessment of—(i)the current and historic ability of the agency to raise funds for construction, renovation, modernization, and major repair projects for schools, including the ability of the agency to raise funds through imposition of property taxes,(ii)whether the agency has been able to issue bonds to fund construction projects, including—(I)qualified zone academy bonds under section 54E of the Internal Revenue Code of 1986, and(II)school infrastructure bonds under section 54BB of the Internal Revenue Code of 1986, and(iii)the bond rating of the agency,(B)the demographic composition of the student population served by the agency, disaggregated by—(i)race,(ii)the number and percentage of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)), and(iii)the number and percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.),(C)the population density of the geographic area served by the agency,(D)a description of the projects carried out with funds received from school infrastructure bonds,(E)a description of the demonstrable or expected benefits of the projects, and(F)the estimated number of jobs created by the projects.(3)The total dollar amount of all funds received by local educational agencies from school infrastructure bonds.(4)Any other factors that the Secretary of the Treasury determines to be appropriate.(c)Information collectionA State or local educational agency that receives an allocation under section 54E(b)(2) or 54BB(g) of the Internal Revenue Code of 1986 shall—(1)annually compile the information necessary for the Secretary of the Treasury to determine the elements described in subsection (b), and(2)report the information to the Secretary of the Treasury at such time and in such manner as the Secretary of the Treasury may require.(d)Secretary of the TreasuryFor purposes of this section, the term Secretary of the Treasury includes the Secretary’s delegate.IIIUses of funds301.Allowable uses of funds(a)In generalExcept as provided in section 302, a local educational agency that receives covered funds may use such funds to—(1)develop the facilities master plan required under section 103(f);(2)construct, modernize, renovate, or retrofit public school facilities, which may include seismic retrofitting for schools vulnerable to seismic natural disasters;(3)carry out major repairs of public school facilities;(4)install furniture or fixtures with at least a 10-year life in public school facilities;(5)construct new public school facilities;(6)acquire and prepare sites on which new public school facilities will be constructed;(7)extend the life of basic systems and components of public school facilities;(8)ensure current or anticipated enrollment does not exceed the physical and instructional capacity of public school facilities;(9)ensure the building envelopes and interiors of public school facilities protect occupants from natural elements and human threats, and are structurally sound and secure;(10)compose building design plans that strengthen the safety and security on school premises by utilizing design elements, principles, and technology that—(A)guarantee layers of security throughout the school premises; and(B)uphold the aesthetics of the school premises as a learning and teaching environment;(11)improve energy and water efficiency to lower the costs of energy and water consumption in public school facilities;(12)improve indoor air quality in public school facilities;(13)reduce or eliminate the presence of—(A)toxic substances, including mercury, radon, PCBs, lead, and asbestos;(B)mold and mildew; or(C)rodents and pests;(14)ensure the safety of drinking water at the tap and water used for meal preparation in public school facilities, which may include testing of the potability of water at the tap for the presence of lead and other contaminants;(15)bring public school facilities into compliance with applicable fire, health, and safety codes;(16)make public school facilities accessible to people with disabilities through compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794);(17)provide instructional program space improvements for programs relating to early learning (including early learning programs operated by partners of the agency), special education, science, technology, career and technical education, physical education, music, the arts, and literacy (including library programs);(18)increase the use of public school facilities for the purpose of community-based partnerships that provide students with academic, health, and social services;(19)ensure the health of students and staff during the construction or modernization of public school facilities; or(20)reduce or eliminate excessive classroom noise due to activities allowable under this section.(b)Allowance for digital learningA local educational agency may use covered funds to leverage existing public programs or public-private partnerships to expand access to high-speed broadband sufficient for digital learning.302.Prohibited uses(a)In generalA local educational agency that receives covered funds may not use such funds for—(1)payment of routine and predictable maintenance costs and minor repairs;(2)any facility that is primarily used for athletic contests or exhibitions or other events for which admission is charged to the general public;(3)vehicles; or(4)central offices, operation centers, or other facilities that are not primarily used to educate students.(b)Additional prohibitions relating to charter schoolsNo covered funds may be used—(1)for the facilities of a public charter school that is operated by a for-profit entity; or(2)for the facilities of a public charter school if—(A)the school leases the facilities from an individual or private sector entity; and(B)such individual, or an individual with a direct or indirect financial interest in such entity, has a management or governance role in such school.303.Requirements for hazard-resistance and energy and water conservationA local educational agency that receives covered funds shall ensure that any new construction, modernization, or renovation project carried out with such funds meets or exceeds the requirements of the following:(1)Requirements for such projects set forth in the most recent published edition of a nationally recognized, consensus-based model building code.(2)Requirements for such projects set forth in the most recent published edition of a nationally recognized, consensus-based model energy conservation code.(3)Performance criteria under the WaterSense program, established under section 324B of the Energy Policy and Conservation Act (42 U.S.C. 6294b), applicable to such projects within a nationally recognized, consensus-based model code.(4)Indoor environmental air quality requirements applicable to such projects as set forth in the most recent published edition of a nationally recognized, consensus-based standard.304.Green Practices(a)In generalIn a given fiscal year, a local educational agency that uses covered funds for a new construction project or renovation project shall use not less than the applicable percentage (as described in subsection (b)) of the funds used for such project for construction or renovation that is certified, verified, or consistent with the applicable provisions of—(1)the United States Green Building Council Leadership in Energy and Environmental Design green building rating standard (commonly known as the LEED Green Building Rating System);(2)the Living Building Challenge developed by the International Living Future Institute;(3)a green building rating program developed by the Collaborative for High-Performance Schools (commonly known as CHPS) that is CHPS-verified; or(4)a program that—(A)has standards that are equivalent to or more stringent than the standards of a program described in paragraphs (1) through (3);(B)is adopted by the State or another jurisdiction with authority over the agency; and(C)includes a verifiable method to demonstrate compliance with such program.(b)Applicable percentageThe applicable percentage described in this subsection is—(1)for fiscal year 2022, 60 percent;(2)for fiscal year 2023, 70 percent;(3)for fiscal year 2024; 80 percent;(4)for fiscal year 2025, 90 percent; and(5)for each of fiscal years 2026 through 2031, 100 percent.305.Use of American iron, steel, and manufactured products(a)In generalA local educational agency that receives covered funds shall ensure that any iron, steel, and manufactured products used in projects carried out with such funds are produced in the United States.(b)Waiver authority(1)In generalThe Secretary may waive the requirement of subsection (a) if the Secretary determines that—(A)applying subsection (a) would be inconsistent with the public interest;(B)iron, steel, and manufactured products produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality; or(C)using iron, steel, and manufactured products produced in the United States will increase the cost of the overall project by more than 25 percent.(2)PublicationBefore issuing a waiver under paragraph (1), the Secretary shall publish in the Federal Register a detailed written explanation of the waiver determination.(c)Consistency with international agreementsThis section shall be applied in a manner consistent with the obligations of the United States under international agreements.(d)DefinitionsIn this section:(1)Produced in the United StatesThe term produced in the United States means the following:(A)When used with respect to a manufactured product, the product was manufactured in the United States and the cost of the components of such product that were mined, produced, or manufactured in the United States exceeds 60 percent of the total cost of all components of the product.(B)When used with respect to iron or steel products, or an individual component of a manufactured product, all manufacturing processes for such iron or steel products or components, from the initial melting stage through the application of coatings, occurred in the United States, except that the term does not include—(i)steel or iron material or products manufactured abroad from semi-finished steel or iron from the United States; and(ii)steel or iron material or products manufactured in the United States from semi-finished steel or iron of foreign origin.(2)Manufactured productThe term manufactured product means any construction material or end product (as such terms are defined in part 25.003 of the Federal Acquisition Regulation) that is not an iron or steel product, including—(A)electrical components; and(B)non-ferrous building materials, including, aluminum and polyvinylchloride (PVC), glass, fiber optics, plastic, wood, masonry, rubber, manufactured stone, any other non-ferrous metals, and any unmanufactured construction material.IVReports and other matters401.Comptroller General report(a)In generalNot later than 2 years after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the projects carried out with covered funds.(b)ElementsThe report under subsection (a) shall include an assessment of—(1)State activities, including—(A)the types of public school facilities data collected by each State, if any;(B)technical assistance with respect to public school facilities provided by each State, if any;(C)future plans of each State with respect to public school facilities;(D)criteria used by each State to determine high-need students and facilities for purposes of the projects carried out with covered funds; and(E)whether the State issued new regulations to ensure the health and safety of students and staff during construction or renovation projects or to ensure safe, healthy, and high-performing school buildings;(2)the types of projects carried out with covered funds, including—(A)the square footage of the improvements made with covered funds;(B)the total cost of each such project; and(C)the cost described in subparagraph (B), disaggregated by, with respect to such project, the cost of planning, design, construction, site purchase, and improvements;(3)the geographic distribution of the projects;(4)the demographic composition of the student population served by the projects, disaggregated by—(A)race;(B)the number and percentage of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and(C)the number and percentage of students who are eligible for a free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);(5)an assessment of the impact of the projects on the health and safety of school staff and students; and(6)how the Secretary or States could make covered funds more accessible—(A)to schools with the highest numbers and percentages of students counted under section 1124(c) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)); and(B)to schools with fiscal challenges in raising capital for school infrastructure projects.(c)UpdatesThe Comptroller General shall update and resubmit the report to the appropriate congressional committees—(1)on a date that is between 5 and 6 years after the date of the enactment of this Act; and(2)on a date that is between 10 and 11 years after such date of enactment.402.Study and report on physical condition of public schools(a)Study and reportNot less frequently than once in each 5-year period beginning after the date of the enactment of this Act, the Secretary, acting through the Director of the Institute of Education Sciences, shall—(1)carry out a comprehensive study of the physical conditions of all public schools in each State and outlying area; and(2)submit a report to the appropriate congressional committees that includes the results of the study.(b)ElementsEach study and report under subsection (a) shall include—(1)an assessment of—(A)the effect of school facility conditions on student and staff health and safety;(B)the effect of school facility conditions on student academic outcomes;(C)the condition of school facilities, set forth separately by geographic region;(D)the condition of school facilities for economically disadvantaged students as well as students from major racial and ethnic subgroups;(E)the accessibility of school facilities for students and staff with disabilities;(F)the prevalence of school facilities at which student enrollment exceeds the physical and instructional capacity of the facility and the effect of such excess enrollment on instructional quality and delivery of school wraparound services;(G)the condition of school facilities affected by natural disasters;(H)the effect that projects carried out with covered funds have on the communities in which such projects are conducted, including the vitality, jobs, population, and economy of such communities; and(I)the ability of building envelopes and interiors of public school facilities to protect occupants from natural elements and human threats;(2)an explanation of any differences observed with respect to the factors described in subparagraphs (A) through (I) of paragraph (1); and(3)a cost estimate for bringing school facilities to a state of good repair, as determined by the Secretary.403.Development of data standards(a)Data standardsNot later than 120 days after the date of the enactment of this Act, the Secretary, in consultation with the officials described in subsection (b), shall—(1)identify the data that States should collect and include in the databases developed under section 102(a)(2)(A)(ii);(2)develop standards for the measurement of such data; and(3)issue guidance to States concerning the collection and measurement of such data.(b)OfficialsThe officials described in this subsection are—(1)the Administrator of the Environmental Protection Agency;(2)the Secretary of Energy;(3)the Director of the Centers for Disease Control and Prevention; and(4)the Director of the National Institute for Occupational Safety and Health.404.Information clearinghouse(a)In generalNot later than 120 days after the date of the enactment of this Act, the Secretary shall establish a clearinghouse to disseminate information on Federal programs and financing mechanisms that may be used to assist schools in initiating, developing, and financing—(1)energy efficiency projects;(2)distributed generation projects; and(3)energy retrofitting projects.(b)ElementsIn carrying out subsection (a), the Secretary shall—(1)consult with the officials described in section 403(b) to develop a list of Federal programs and financing mechanisms to be included in the clearinghouse; and(2)coordinate with such officials to develop a collaborative education and outreach effort to streamline communications and promote the Federal programs and financing mechanisms included in the clearinghouse, which may include the development and maintenance of a single online resource that includes contact information for relevant technical assistance that may be used by States, outlying areas, local educational agencies, and Bureau-funded schools to effectively access and use such Federal programs and financing mechanisms.405.Sense of Congress on Opportunity Zones(a)FindingsThe Congress finds as follows:(1)Opportunity Zones were championed by prominent leaders of both parties as an innovative way to tackle longstanding challenges.(2)As of December 2018, 8,763 low-income communities had been designated as Opportunity Zones, representing all 50 States, the District of Columbia, Puerto Rico, the United States Virgin Islands, and American Samoa.(3)Schools are integral parts of communities, and a key part of communities’ economic and workforce development efforts could be modernizing school facilities.(b)Sense of CongressIt is the sense of the Congress that opportunity zones, when combined with public infrastructure investment, can provide an innovative approach to capital financing that has the potential to unleash creativity and help local communities rebuild schools, rebuild economics, and get people back to work.VImpact aid construction501.Temporary increase in funding for impact aid constructionSection 7014(d) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7714(d)) is amended to read as follows:(d)ConstructionFor the purpose of carrying out section 7007, there are authorized to be appropriated $100,000,000 for each of fiscal years 2022 through 2026..WAssistance for repair of school foundations affected by pyrrhotite601.Allocations to States(a)In generalBeginning not later than 180 days after the date of the enactment of this Act, the Secretary shall carry out a program under which the Secretary makes allocations to States to pay the Federal share of the costs of making grants to local educational agencies under section 602.(b)WebsiteNot later than 180 days after the date of enactment of this Act, the Secretary shall publish, on a publicly accessible website of the Department of Education, instructions describing how a State may receive an allocation under this section.602.Grants to local educational agencies(a)In generalFrom the amounts allocated to a State under section 601(a) and contributed by the State under subsection (e)(2), the State shall award grants to local educational agencies—(1)to pay the future costs of repairing concrete school foundations damaged by the presence of pyrrhotite; or(2)to reimburse such agencies for costs incurred by the agencies in making such repairs in the five-year period preceding the date of enactment of this Act.(b)Local educational agency eligibility(1)Eligibility for grants for future repairsTo be eligible to receive a grant under subsection (a)(1), a local educational agency shall—(A)with respect to each school for which the agency seeks to use grant funds, demonstrate to the State that—(i)the school is a pyrrhotite-affected school; and(ii)any laboratory tests, core tests, and visual inspections of the school’s foundation used to determine that the school is a pyrrhotite-affected school were conducted—(I)by a professional engineer licensed in the State in which the school is located; and(II)in accordance with applicable State standards or standards approved by any independent, nonprofit, or private entity authorized by the State to oversee construction, testing, or financial relief efforts for damaged building foundations; and(B)provide an assurance that—(i)the local educational agency will use the grant only for the allowable uses described in subsection (f)(1); and(ii)all work funded with the grant will be conducted by a qualified contractor or architect licensed in the State.(2)Eligibility for reimbursement grantsTo be eligible to receive a grant under subsection (a)(2), a local educational agency shall demonstrate that it met the requirements of paragraph (1) at the time it carried out the project for which the agency seeks reimbursement.(c)Application(1)In generalA local educational agency that seeks a grant under this section shall submit to the State an application at such time, in such manner, and containing such information as the State may require, which upon approval by the State under subsection (d)(1)(A), the State shall submit to the Secretary for approval under subsection (d)(1)(B).(2)ContentsAt minimum, each application shall include—(A)information and documentation sufficient to enable the State to determine if the local educational agency meets the eligibility criteria under subsection (b);(B)in the case of an agency seeking a grant under subsection (a)(1), an estimate of the costs of carrying out the activities described in subsection (f);(C)in the case of an agency seeking a grant under subsection (a)(2)—(i)an itemized explanation of—(I)the costs incurred by the agency in carrying out any activities described subsection (f); and(II)any amounts contributed from other Federal, State, local, or private sources for such activities; and(ii)the amount for which the local educational agency seeks reimbursement; and(D)the percentage of any costs described in subparagraph (B) or (C) that are covered by an insurance policy.(d)Approval and disbursement(1)Approval(A)StateThe State shall approve the application of each local educational agency for submission to the Secretary that—(i)submits a complete and correct application under subsection (c); and(ii)meets the criteria for eligibility under subsection (b).(B)SecretaryNot later than 60 days after receiving an application of a local educational agency submitted by a State under subsection (c)(1), the Secretary shall—(i)approve such application, in a case in which the Secretary determines that such application meets the requirements of subparagraph (A); or(ii)deny such application, in the case of an application that does not meet such requirements.(2)Disbursement(A)AllocationThe Secretary shall disburse an allocation to a State not later than 60 days after the date on which the Secretary approves an application under paragraph (1)(B).(B)GrantThe State shall disburse grant funds to a local educational agency not later than 60 days after the date on which the State receives an allocation under subparagraph (A).(e)Federal and State Share(1)Federal shareThe Federal share of each grant under this section shall be an amount that is not more than 50 percent of the total cost of the project for which the grant is awarded.(2)State share(A)In generalSubject to subparagraph (B), the State share of each grant under this section shall be an amount that is not less than 40 percent of the total cost of the project for which the grant is awarded, which the State shall contribute from non-Federal sources.(B)Special rule for reimbursement grantsIn the case of a reimbursement grant made to a local educational agency under subsection (a)(2), a State shall be treated as meeting the requirement of subparagraph (A) if the State demonstrates that it contributed, from non-Federal sources, not less than 40 percent of the total cost of the project for which the reimbursement grant is awarded.(f)Uses of funds(1)Allowable uses of fundsA local educational agency that receives a grant under this section shall use such grant only for costs associated with—(A)the repair or replacement of the concrete foundation or other affected areas of a pyrrhotite-affected school in the jurisdiction of such agency to the extent necessary—(i)to restore the structural integrity of the school to the safety and health standards established by the professional licensed engineer or architect associated with the project; and(ii)to restore the school to the condition it was in before the school’s foundation was damaged due to the presence of pyrrhotite; and(B)engineering reports, architectural design, core tests, and other activities directly related to the repair or replacement project.(2)Prohibited uses of fundsA local educational agency that receives a grant under this section may not use the grant for any costs associated with—(A)work done to outbuildings, sheds, or barns, swimming pools (whether in-ground or above-ground), playgrounds or ballfields, or any ponds or water features;(B)the purchase of items not directly associated with the repair or replacement of the school building or its systems, including items such as desks, chairs, electronics, sports equipment, or other school supplies; or(C)any other activities not described in paragraph (1).(g)LimitationA local educational agency may not, for the same project, receive a grant under both—(1)this section; and(2)title I.603.DefinitionsIn this title:(1)Pyrrhotite-affected schoolThe term pyrrhotite-affected school means an elementary school or a secondary school that meets the following criteria:(A)The school has a concrete foundation.(B)Pyrrhotite is present in the school’s concrete foundation, as demonstrated by a petrographic or other type of laboratory core analysis or core inspection.(C)A visual inspection of the school’s concrete foundation indicates that the presence of pyrrhotite is causing the foundation to deteriorate at an unsafe rate.(D)A qualified engineer determined that the deterioration of the school’s foundation, due to the presence of pyrrhotite—(i)caused the school to become structurally unsound; or(ii)will result in the school becoming structurally unsound within the next five years.(2)Qualified contractorThe term qualified contractor means a contractor who is qualified under State law, or approved by any State agency or other State-sanctioned independent or nonprofit entity, to repair or replace residential or commercial building foundations that are deteriorating due to the presence of pyrrhotite.604.Authorization of appropriationsThere are authorized to be appropriated to carry out this title such sums as may be necessary for fiscal year 2022 and each fiscal year thereafter.